Exhibit 99.2 Unaudited Pro Forma Condensed Combined Financial Data of Ralcorp and the Post Cereals Business The following unaudited pro forma condensed combined financial information is provided for informational purposes only. The unaudited pro forma condensed combined financial information is not necessarily indicative of what Ralcorp's or the Post cereals business' financial position or results of operations actually would have been had the Transactions been completed at the dates indicated. In addition, the unaudited pro forma condensed combined financial information does not purport to project the future financial position or operating results of Ralcorp after consummation of the Transactions. The unaudited pro forma condensed combined statements of earnings combine the historical consolidated statements of earnings of Ralcorp and the Post cereals business, giving effect to the Transactions as if they had occurred on October1, 2006. The unaudited pro forma condensed combined balance sheet combines the historical consolidated balance sheets of Ralcorp and the Post cereals business, giving effect to the Transactions as if they had been consummated on March31, 2008. You should read this information in conjunction with the: ● accompanying notes to the unaudited pro forma condensed combined financial information; ● separate unaudited historical financial statements of Ralcorp as of and for the period ended March31, 2008, included in the Ralcorp quarterly report on Form 10-Q for the period ended March31, 2008, which is incorporated by reference into this document; ● separate historical financial statements of Ralcorp as of and for the fiscal year ended September30, 2007, included in the Ralcorp annual report on Form 10-K for the fiscal year ended September30, 2007, which financial statements are incorporated by reference into this document; and ● separate historical financial statements of the Post cereals business as of and for the year ended December29, 2007, which are included in this document. ● separate unaudited historical financial statements of the Post cereals business as of and for the three months ended March 29, 2008, which are included in this document. As more fully described in "The Transactions - Accounting Treatment of the Merger" below, the Merger will be treated as a purchase of Splitco by Ralcorp, with Ralcorp as the acquiring entity in accordance with SFAS No.141, Business Combinations.
